Title: From George Washington to Battaile Muse, 4 December 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon Decr 4th 1785.

Your letters of the 15th & 26th of last month are both at hand, with respect to the latter, I agree that Daniel Harrel may have the Lott No. 2 on the terms mentioned therein. and you may fill up leases accordingly.
In answer to the first letter, rather than involve my self in uncertain Lawsuits—but certain expence & perplexities, I would allow for paper payments of Rents the same as specie—But as you know what has been the practice, and the consequence thereof in your own case as Collector for Colo. Fairfax; and in that of others under similar circumstances, I should conceive that you could determine the point of conduct proper to be pursued

better than I, who have been entirely out of the way of knowing what the Law—custom—or judicial proceedings in the Courts have decided. However, as I have already observed, rather than go into a litigation of the matter (unless there is abundant reason to expect a decision in my favor) I would make the same allowance for Paper, however unjust & rascally it has been imposed, as I would for Specie, taking care to shew no indulgence hereafter to those who had made them.
Receipts for Rents from my Brother will be sufficient for the Tenants; but it will be necessary in your Settlement with them to take an Acct of all these payments, that I may be able to settle with his Estate. This is indispensably necessary—as, from what I can learn, he has been very inattentive himself in making proper Entries of the sums paid him. The date of each receipt is as essential as the name of the person is, to whom given. I am—Sir Yr Very Hble Servt

Go: Washington

